983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clyde Lee HARRIS, Plaintiff-Appellant,v.CUYAHOGA COUNTY, Ohio, DEPARTMENT OF HUMAN SERVICES;  NancySimon;  Harold Mason, Defendants-Appellees.
No. 92-3575.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN and MILBURN, Circuit Judges.

ORDER

1
Plaintiff, Clyde Lee Harris, appeals a district court sua sponte dismissal of his civil rights complaint filed under 42 U.S.C. § 1983, on behalf of himself and his minor daughter, Century Harris.   Additionally, he requests the appointment of counsel and leave to proceed without prepayment of filing fees.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   We note that Harris has already paid the filing fees.


2
Seeking solely damages, Harris sued the Cuyahoga County Department of Human Services and a caseworker at the department, asserting that defendants violated his "constitutional right to liberty and safety," because Century's mother, who had custody of the child, took her outside the state court's jurisdiction, thus preventing Harris from visiting with his daughter for a period of approximately two years.   During that time, Century was allegedly "subjected to abuse" by her mother's other child.   The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. § 1915(d).


3
Upon review, we conclude that the district court did not abuse its discretion by dismissing the complaint as frivolous within the meaning of 28 U.S.C. § 1915(d).   See Denton v. Hernandez, 112 S. Ct. 1728, 1733 (1992).   Harris does not have a valid claim under federal law.   See Haag v. Cuyahoga County, 619 F. Supp. 262, 282 (N.D. Ohio 1985), aff'd, 798 F.2d 1414 (6th Cir.1986).


4
Accordingly, the request for counsel is denied, the request for leave to proceed without prepayment of filing fees is denied as moot, and the district court's order is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.